Citation Nr: 0117645	
Decision Date: 07/02/01    Archive Date: 07/05/01

DOCKET NO.  00-23 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for dissociative disorder, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1972 to 
November 1975.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 2000 
rating decision by the Boston, Massachusetts RO, which denied 
an increased (greater than 10 percent) rating for 
dissociative disorder.



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been obtained by the RO.

2.  The veteran's service-connected dissociative disorder is 
productive of no more than occupational and social impairment 
due to mild or transient symptoms that decrease the ability 
to perform occupational tasks during periods of significant 
stress.


CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for the 
veteran's service-connected dissociative disorder have not 
been met. Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 39 C.F.R. §§ 3.321, 4.1, 4.7, 4.130, Diagnostic 
Code 9416 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The RO granted the veteran service connection for a 
psychiatric disorder, characterized as anxiety neurosis, in 
August 1977 and assigned a 10 percent evaluation.  In March 
2000, the veteran filed a claim for an increased rating for 
his service-connected psychiatric disorder, now characterized 
as dissociative disorder.

The veteran was treated at the Northhamptom VA Outpatient 
Clinic (Clinic) during February and March of 2000.  A nursing 
assessment form, dated February 1, 2000, states that the 
veteran was having problems with his job, personal and 
familial relationships, personal illness or injury, and 
finances.  The veteran reported that he was "under stress" 
and wanted to see someone.

A social work note dated February 11, 2000 notes that the 
veteran reported two major stressors in his life: being out 
of work due to his chronic back pain and being prosecuted for 
allegedly stealing money from his employer while working as a 
bartender.  The veteran reported that he enjoyed his work and 
wished his back condition did not preclude him from 
returning.  He appeared somewhat anxious and depressed.  The 
veteran reported changes in his sleep pattern, but also 
stated that he was napping during the day due to his limited 
activities from his chronic back pain.  He admitted that he 
was limiting his activities on the advice of his attorney in 
connection with his claim for disability retirement.  He 
reported that his finances were in disarray and his health 
insurance had run out.  He was referred to the mental health 
clinic.

A March 2000 mental health clinic report notes that the 
veteran stated he was experiencing depression that seems to 
have gotten worse since being on disability for his back and 
because of the criminal charges against him.  He denied 
homicidal ideations, but mentioned one incident (in 1984) of 
trying to hurt his brother-in-law after his brother-in-law 
sexually assaulted the veteran's daughter.  In addition, he 
reported some suicidal ideations; however he stated he could 
not actually follow through with an attempt because of the 
affect it would have on his family.  The veteran complained 
of poor sleep and concentration and an increase in agitation 
and irritability.  He also noted that he was yelling at his 
wife and children more often, and preferred to be alone at 
times.  Overall the veteran reported that he was emotionally 
burdened by his back disability.

The veteran stated that, since having legal problems and 
chronic back pain, he had stopped engaging in most social 
activities.  The clinic report indicates that the veteran had 
a fair relationship with his wife and children, but 
attributed most of his problems to his current stressors.  He 
reported that his younger daughter moved out because of the 
stress; however she was still emotionally supportive and 
attended most of his legal proceedings.

According to his mental status exam, the veteran was alert, 
oriented as to time, person, place, and objects, and was 
dressed appropriately.  He was friendly and answered all 
questions freely, without hesitation, although he was guarded 
with questions about his childhood and past psychiatric 
history.  Although the veteran reported problems with 
concentration and short-term memory, the examiner found his 
immediate and long-term memory intact.  The veteran's speech 
was clear, organized, relevant, and appropriate for content.  
There were no signs of thought disorder and there was no 
history of hallucinations.  The examiner saw no signs of odd, 
inappropriate, or manic behaviors.   The veteran reported his 
mood as being moderately anxious and depressed, while his 
affect was labile.  The examiner's diagnostic impressions 
were that he suffered from major depression, moderate 
dysthymia, and stated that the veteran had inadequate social 
support.  Diagnostic impression was moderate major 
depression.  The examiner stated that the veteran's Global 
Assessment of Functioning (GAF) scale was 60.  It was noted 
that the veteran, who had not been taking any medication for 
his psychiatric disorder, would be referred for a medication 
assessment.  

At another Clinic evaluation on March 16, 2000, the veteran 
reported that his mood was chronically irritable, that he was 
still having suicidal ideations, but did not plan to act upon 
them.  His affect was constricted and cognitively intact.  
The examiner noted that his energy level was normal, but 
limited due to his chronic back pain.  The veteran also 
stated that he was sleeping fine, but was overeating.  
Medication was prescribed.  

An April 2000 VA contract examination (by QTS Medical 
Services, Inc) report noted the veteran was suffering from 
mild symptoms of depression, but no psychotic thoughts or 
anxiety.  Socially, the veteran stated that his relationship 
with his wife was good and supportive.  After the mental 
status examination, the examiner noted:  

He is normally dressed, extremely 
overweight pleasant man with no 
abnormality of speech or psychomotor 
activity.  His mood is mildly anxious.  
His affect is appropriate, superficial, 
and nonlabile.  His thought content shows 
no delusions, homicidal/suicidal, 
obsessions, compulsions, panic or phobic 
symptoms.  Perception is free from 
hallucination.  His memory and cognition 
are intact.  His insight is poor and his 
judgment is adequate competent to handle 
his own finances.

The examiner diagnosed the veteran with dissociative disorder 
and personality disorder NOS with dependent, passive 
aggressive and antisocial features.  The veteran's GAF was 
59.  Furthermore, in discussing the veteran's disability, the 
examiner noted:  

He is not currently seriously affected by 
the symptoms of his dissociative disorder 
as he has lived almost completely 
avoiding any conflicts and resorted to a 
life of distancing himself for self 
protection.  I find him to be only 
moderately affected by the severity of 
his symptoms.  The personality traits of 
his seem to foster a dependent and 
passive aggressive character to him.

Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
new law applies to all claims filed on or after the date of 
the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the RO has not yet had an opportunity to 
consider the claim in appeal in light of the above-noted 
change in the law.  Nonetheless, the Board determines that 
the law does not preclude the Board from proceeding to an 
adjudication of the veteran's claim without first remanding 
the claim to the RO, as the requirements of the new law have 
essentially been satisfied.  In this regard, the Board notes 
that by virtue of the October 2000 Statement of the Case 
(SOC) issued during the pendency of the appeal, the veteran 
and his representative have been advised of the laws and 
regulations governing the claim, and been given notice of the 
information, medical evidence, and/or lay evidence necessary 
to substantiate the claim.  The RO has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran; in fact, it appears that all evidence identified 
by the veteran as relative to this claim has been obtained 
and associated with the claims folder.  Moreover, the veteran 
has undergone an examination in connection with his claim and 
has had the opportunity to testify at a hearing.  Hence, 
adjudication of this appeal, without remand to the RO for 
initial consideration under the new law, poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown , 4 
Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.
The veteran is currently assigned a rating of 10 percent 
under Diagnostic Code 9416, dissociative amnesia, 
dissociative fugue, and dissociative identity disorder.  The 
rating criteria provide for a 10 percent rating when there is 
occupational and social impairment due to mild or transient 
symptoms that decrease the ability to perform occupational 
tasks during periods of significant stress, or symptoms 
controlled by medication.  A 30 percent rating is to be 
assigned when there is occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
depressed mood, anxiety, suspiciousness, panic attacks, 
chronic sleep impairment, and mild memory loss.  38 C.F.R. 
§ 4.130, Diagnostic Code 9416 (2000).

The Board notes that recent medical evidence, including the 
April 2000 VA examination, does not demonstrate that the 
veteran's service-connected psychiatric disorder has resulted 
in occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

The April 2000 VA examination report notes no evidence of 
suspiciousness, panic attacks, or memory loss.  The objective 
medical findings demonstrate that the veteran has problems 
with a depressed mood and anxiety; however, these symptoms 
were characterized by the examiner as "mild."  The 
veteran's service-connected psychiatric disorder itself is 
productive of no more than occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or symptoms controlled 
by continuous medication.  His psychiatric impairment does 
not exceed that for a 10 percent evaluation under the rating 
criteria.  According to VA outpatient records, the veteran 
readily admitted that he enjoyed his job and would like to 
return, but could not because of the back disability.  In 
this regard, the Board notes that both the veteran's back 
disability and his legal problems constitute significant 
factors in his industrial impairment, as reflected in least 
in part by the veteran's statements and an April 2000 VA 
examination report.  Service connection has not been 
established for the veteran's back disability and applicable 
regulation prohibits using manifestations not from a service-
connected disability to establish the evaluation of a 
service-connected disability.  38 C.F.R. § 4.14 (2000).  
Under the schedular criteria for a 30 percent rating, the 
symptoms must result in intermittent periods of inability to 
perform occupational tasks; however, the evidence does not 
establish that any periods of an inability to perform 
occupational tasks are due to psychiatric symptoms, as 
opposed to the nonservice connected back problems.

In addition, the Board notes that during the course of the 
April 2000 VA examination, the examiner described the 
symptoms as "mild" and "moderate," with a GAF score of 59.  
According to the American Psychiatric Associations DSM-IV, a 
score between 70 and 61 contemplates mild symptoms, or some 
difficulty in social, occupational, or school function, but 
generally the individual was functioning pretty well and had 
some meaningful interpersonal relationships, and a score 
between 61 and 51 contemplates that, despite the GAF assigned 
by the VA examiner, the treatment records and VA examination 
report of record show that the veteran's psychiatric disorder 
was more appropriately characterized as "mild or transient" 
rather than "occasional."  The examiner clearly referenced 
the veteran's personality disorder, which has produced 
dependency, passive-aggressive and anti-social features.  
Clearly, then, the findings of record would not reflect 
disability in excess of that contemplated by the currently 
assigned rating.

Furthermore, the Board finds that the evidence of record does 
not present such an exceptional or unusual disability picture 
so as to render impractical the application of the regular 
rating schedule standards and to warrant assignment of an 
increased evaluation on an extra- schedular basis at any 
stage since March 2000.  See 38 C.F.R. § 3.321(b)(1) (2000).  
As noted above, there is no showing that the veteran's 
service-connected dissociative disorder has resulted in 
marked interference with employment (i.e., beyond that 
contemplated in the currently assigned, 10 percent 
evaluation); has necessitated frequent periods of 
hospitalization; or has otherwise rendered inadequate the 
regular schedular criteria.  In the absence of evidence of 
such factors, the Board is not required to remand the claim 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v 
Brown, 8 Vet. App. 218, 227 (1995).

Under these circumstances, the claim for an evaluation 
greater than 10 percent for service-connected dissociative 
disorder, must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096  
(2000) (to be codified as amended at 38 U.S.C. 5107(b)); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to an increased rating for dissociative disorder 
is denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 

